Citation Nr: 0301127	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-01 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Boston, Massachusetts, in 
February 2002.  A transcript of that hearing has been 
associated with his claims folder.  A motion to advance on 
the docket due to financial hardship was received by the 
Board in July 2002.  The motion was granted by the 
undersigned shortly thereafter, in August 2002, and the 
Board undertook action on the issue that was at that time 
ready for appellate review in a decision dated in August 
2002.  The Board determined that the current issue needed 
additional development and that evidence has been secured, 
and the case is now ready for its appellate review.

Statements made by and on behalf of the veteran can be 
construed as a claim for a total disability rating based 
on individual unemployability.  That matter has not been 
addressed at the RO and is referred there for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by 
the agency of original jurisdiction.

2. It is shown that the veteran's diabetes currently 
requires the constant administration of insulin, a 
restricted diet, and regulation of activities, and is 
productive of hypoglycemic reactions that require at 
least twice a month visits to a diabetic care provider.
CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for the 
service-connected diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claim 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to 
this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the 
recent decision of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has fully complied with VA's re-defined duties to 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for her to 
submit specific types of competent evidence that would 
substantiate her claim, and of the specific reasons for 
denying her claim.  For instance, by letter dated in 
February 2000, the RO acknowledged receipt of the 
veteran's claim for an increased rating for her service-
connected diabetes mellitus and informed her that her 
claims folder, which was under the jurisdiction of the St. 
Louis, Missouri, RO, had been requested and that she would 
be notified if a medical examination was deemed necessary.  
A medical examination was thereafter conducted, at the 
RO's request, by QTC Medical Services, in June 2000.  The 
report of that medical examination has been made part of 
the file.

Additionally, it is noted that the veteran was given an 
opportunity to submit oral testimony before a member of 
the Board, which she did at the Travel Board Hearing that 
was conducted in February 2002.  Thereafter, by letter 
dated in August 2002, the Board informed the veteran that 
additional development was needed in her case, and asked 
her to authorize VA to secure additional private medical 
records that were still not of record.  The records were 
sought, and made part of the veteran's claims file.  More 
recently, the Board notified the veteran, by letter dated 
in November 2002, that since additional evidence from VA 
had been associated with her claims folder since the last 
Statement of the Case or Supplemental Statement of the 
Case, she was being given an opportunity to comment on 
that new evidence and submit additional evidence or 
argument in support of her appeal, if she desired to do 
so.  No additional evidence or argument has been received 
from the veteran since that letter was issued.  Insofar as 
the veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record, it 
is the Board's opinion that no additional assistance to 
the veteran regarding the matter on appeal is necessary 
under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matter on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to her case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the file reveals that the veteran has been 
service-connected for diabetes mellitus since March 1973, 
and that this service-connected disability has been rated 
as 20 percent disabling since June 1977.

The veteran filed her claim for an increased rating for 
diabetes mellitus in February 2000, claiming worsening of 
her service-connected disability.  She submitted at that 
time a statement, also dated in February 2000, from Dr. 
Bashoff, a physician from a private medical institution 
specializing in the treatment of diabetes, indicating that 
the veteran, a Type I insulin-dependent diabetes mellitus 
patient, had suffered from poorly-controlled diabetes for 
27 years, and that she was prescribing a "mini-pump" that 
was medically necessary to control the veteran's brittle 
diabetes.  Dr. Bashoff further stated that insulin pump 
therapy, which would help the veteran to achieve near 
normal glucose values and prevent further long-term 
complications, as well as costly hospitalizations 
associated with diabetes, would be a lifetime need for the 
veteran.

In a March 2000 letter to the veteran's treating 
clinicians, Dr. Bashoff elaborated on the severity and 
status of the veteran's diabetes mellitus.  In that 
letter, Dr. Bashoff explained that the veteran had been 
suffering from frequent episodes of both hyper and  
hypoglycemia, with extreme excursions and blood sugar 
levels often as low as 50 and as high as the 300's.  For 
the past three years, the veteran said that she had 
suffered from severe fatigue occurring almost every 
afternoon.  She also said that she always felt "sick" and 
that she took Tylenol several times every day for various 
aches and pains.  The veteran also reported that she 
tested her blood sugar levels four times every day, and 
that, in addition to her daytime erratic blood sugars, she 
experienced frequent nocturnal hypoglycemia.  In this 
physician's opinion, the veteran, who at the time weighed 
138 lbs., had Type I diabetes mellitus with very good 
glycohemoglobin readings but very erratic blood sugar 
values, and "frequent episodes of hypoglycemia which she 
does not always detect easily due to blunted awareness."  
The veteran had expressed an interest in proceeding with 
an insulin pump and was in the process of being trained in 
its use.

Private medical records dated later in the year 2000 
reveal that sometime in May or June 2000, the veteran 
started using the requested insulin pump, which reportedly 
only caused "some improvement" in her condition.

On QTC Medical Services medical examination in June 2000, 
the veteran reported a long history of diabetes mellitus, 
initially diagnosed a few years after service.  The 
veteran stated that she had been taking insulin for the 
last 25 years and that she fatigued easily, having to rest 
"off and on throughout the day."  She reported occasional 
problems with her blood sugars being too high, but denied 
any recent hospitalizations in this regard, as well as 
problems with low levels of blood sugar.  Her "copious 
medical records" were reviewed by the examiner, who 
confirmed the presence in the record of a 1973 diagnosis 
of diabetes mellitus and "many" medical records detailing 
ongoing treatment for this medical condition.  The veteran 
was described as a well-nourished and well-developed 
individual with a bodyweight of 135 lbs., normal posture 
and gait, normal skin, and no palpable lymph nodes.  A 
urinalysis was interpreted as "negative aside from trace 
protein," and the pertinent diagnosis was listed as 
follows:

Diabetes mellitus:  [The veteran] has a 
history of diabetes mellitus, diagnosed 
apparently initially during her time in 
the military.  Fortunately, to date, 
she has had very little in the way of 
side effects, so far only some 
occasional microalbuminuria, and very 
minor retinopathy so far.  Insofar as 
her diabetes occurred initially during 
her time in the military, this 
diagnosis along with any eventual 
sequelae have a military connection.  
The current diagnosis is diabetes 
mellitus, without complication aside 
from some occasional microalbuminuria, 
and very minor retinopathy.

Private medical records dated between 1999 and 2002 reveal 
multiple visits to her private physicians for the 
treatment of her diabetes mellitus, sometimes at the rate 
of twice per month, with associated complaints of constant 
fatigue.  They also reveal that the veteran's bodyweight 
"has remained the [essentially] same" throughout the last 
two or three years.

A VA medical opinion, dated in October 2002, was also 
obtained in this case, and it is of record.  The 
subscriber of this medical opinion indicates at the outset 
that a thorough review of the pertinent evidence in the 
record was made.  This opinion also states that the 
veteran had had a hospitalization for diabetic 
ketoacidosis in 1990, and that dramatic fluctuations of 
her blood glucose levels had been documented for at least 
the last ten years, with levels ranging from a high of 500 
mg. to a low of 25 to 40 mg.  Because of these clinical 
features, the veteran had been determined to be a Type I 
insulin-dependent "so-called brittle diabetic."  The 
findings in the medical evidence of record, which revealed 
minor retinopathy attributable to diabetes, trace levels 
of microalbuminuria, and no clinical evidence of 
peripheral neuropathy, had been confirmed in the QTC 
medical examination of June 2000.  It was also noted that, 
at the time of the June 2000 examination, the veteran 
reported recurrent episodes of significant fatigue 
occurring on and off throughout the day, at times 
associated with transient periods of cognitive impairment.

The above opinion further notes that it became apparent to 
the veteran's nurse practitioner, who the record shows has 
been treating the veteran's diabetes for more than 10 
years, that the periods of episodic fatigue that the 
veteran was describing were related to instances of severe 
hypoglycemia where the veteran herself had had little 
awareness of the underlying cause of her symptoms and 
transient cognitive impairment.  After intensive efforts 
to control these dramatic swings of blood glucose using 
various schedules and types of insulin, the decision had 
been made to place an insulin pump in either late Summer 
or the Fall of the year 2000.  An insulin pump, it was 
explained, provided a continuous infusion of insulin, 
attenuated many of these dramatic swings in blood glucose, 
and represented a very important intervention in the 
management of diabetes that required frequent follow-up 
visits for the purposes of training, practice, and 
monitoring of the insulin pump and its operation.  Because 
of the need for the use of the insulin pump, as well as 
related restrictions on her physical activities, the 
veteran's nurse practitioner had recommended that the 
veteran discontinue her work activities and, as a 
consequence, the veteran had remained unemployed.  The 
opinion concluded as follows:

In conclusion, this veteran appears to 
have type 1 insulin-dependent diabetes 
of the so-called brittle type that has 
adversely affected multiple domains of 
her lifestyle and should be rated as 
severe.  This condition represents a 
very challenging problem in clinical 
management, and placement of an 
indwelling insulin pump providing 
continuos infusion of insulin is a 
serious clinical intervention that in 
turn requires close clinical 
observation for the purposes of 
training and monitoring of the insulin 
pump and its function.  This veteran is 
quite fortunate to have developed no 
more than minor microvascular 
complications of her disease.  The 
prognosis in such individuals, however, 
is guarded because even with good 
glycemic control there is a significant 
likelihood that many of these 
complications of diabetes related to 
microvascular and macrovascular 
complications may develop with 
advancing age.

Additionally, the record shows that the veteran underwent 
a VA medical examination in November 2001.  According to 
the report of this medical examination, the veteran had 
been under treatment for her diabetes for almost 30 years 
and had been receiving various forms of insulin since 
approximately two years after service.  She had had 
dramatic fluctuations in her blood sugar levels, which had 
led to her being deemed a Type I insulin-dependent brittle 
diabetic.  She had been having multiple episodes of severe 
hypoglycemia where her blood sugars had been in the 25-40 
range, and she also had hypoglycemic unawareness, with 
symptoms of shakiness, problems concentrating, extreme 
fatigue, and sweating.  She had been on a "beta blocker" 
for her condition of mitral valve prolapse, but this had 
been discontinued because it contributed to her 
hypoglycemic unawareness.  The veteran had been started on 
an insulin pump in the Fall of 2000.  This, however, still 
had not helped control the large fluctuations of her blood 
sugar levels, which the veteran checked six to eight times 
a day.  She still had lows of about 45 to 57 about 10 
times a week.  She was not currently working because of 
the multiple fluctuations in her blood sugars:  if she 
worked more than two days in a row, she would begin to get 
sick flu-like symptoms and bodyaches.  The assessment was 
listed as follows:

50 [year old female] with severe 
brittle type 1 diabetes mellitus which 
has affected her lifestyle 
dramatically.  She is currently on an 
insulin pump but still has wide 
fluctuations in her blood sugars 
ranging from 20s to 40s to as high as 
400-500 in one day.  Using the pump 
requires her to check her sugars up to 
8 times a day.  She is currently unable 
to work secondary to constant fatigue, 
fluctuations in her sugars.  Her last 
A1c is 9 showing poor control despite 
her compliance with treatment.  She has 
mild retinopathy on her last eye exam, 
but no other complications so far from 
the diabetes.  However, with her poor 
control and difficulty in controlling 
her blood sugar, complications in the 
future are inevitable.  ...

A March 2002 private medical record reveals a bodyweight 
of 145 lbs.

On appeal, the veteran contends that the severity of her 
diabetes mellitus is such that she is entitled to a rating 
much higher than 20 percent.  Her representative has 
argued, in the Informal Hearing Presentation that was 
submitted in support of the veteran's appeal in January 
2003, that a 60 percent rating is warranted in the present 
case.

Legal analysis

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The appellant is currently evaluated under the criteria 
for rating diabetes mellitus, which provides for a 20 
percent rating for diabetes that requires insulin and a 
restricted diet, or oral hypoglycemic agents and a 
restricted diet; a 40 percent rating when the diabetes 
requires insulin, restricted diet, and regulation of 
activities; a 60 percent rating when the diabetes requires 
insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated; and a 100 percent rating when the diabetes 
requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities), 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2002).

The medical evidence in the file shows that the veteran's 
diabetes requires the constant administration of insulin, 
a restricted diet, and regulation of activities, and is 
productive of hypoglycemic reactions that require at least 
twice a month visits to a diabetic care provider.  Thus, 
it is the Board's opinion that the disability picture in 
this case more closely approximates the criteria for a 60 
percent rating than the criteria for a 20 or 40 percent 
rating.  38 C.F.R. § 4.7 (2002).  Consequently, a 60 
percent rating is warranted.

In view of the above, resolving any reasonable doubt in 
favor of the veteran, the Board concludes that the 
schedular criteria for a 60 percent rating for the 
service-connected diabetes mellitus are met.  A total 
rating is not warranted at this time, however, as it is 
not shown that the veteran's diabetes requires three or 
more hospitalizations a year, or weekly care provider 
visits, or that it results in progressive loss of weight 
or strength, or compensable complications, nor are these 
criteria nearly approximated.


ORDER

A 60 percent rating for diabetes mellitus is granted, 
subject to the regulations governing the award of monetary 
benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

